Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Response to Amendment
Applicant's amendment filed on 10/15/2021 have been entered and fully considered.  Claims 1, 4, 7-10, 15 and 16 are amended, claims 17-20 are new, and claims 1-20 are currently pending.
Applicant's amendments with respect to claims 4 and 7 have been fully considered, thus claim objections have been withdrawn.
Applicant's amendment with respect to specification have been fully considered, therefore specification and drawing objections have been withdrawn.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment.  Applicant's newly amended limitation, "wherein the signals related to the audio broadcasts differ from a FP beacon", is rejected based on newly found reference Dickinson et al. (US 2012/0202484 A1), hereinafter Dickinson.  Please refer below for detailed mapping of the new reference.
Applicant further argues, with respect to independent claims 1, 8-10, 15 and 16 (and their respective dependent claims), that AAPA and Messerschmidt does not open multiple reception windows that are spaced apart from each other and are allocated to receive signals; and receiving received signals during the multiple spaced apart reception windows. 
Examiner respectfully disagrees.  Messerschmidt teaches the DECT data frame structure comprises four double slots. The four double slots may comprise first and second data double slots and first and second double slots being repeated versions of the first and second data double slots.  Thus the first data double slots and the third data double slots are multiple windows that are spaced apart from each other (Figure 4, Paragraphs 0033 and 0039).  Further, Messerschmidt teaches DECT frame is transmitted between FP and PP during corresponding frame structure (Figure 4, Figure 1 and Paragraphs 0033 and 0039).  Therefore, Messerschmidt teaches open multiple reception windows that are spaced apart from each other and are allocated to receive signals; and receiving received signals during the multiple spaced apart reception windows, as recited in the independent claims 1, 8-10, 15 and 16 (and their respective dependent claims).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (Background section, Paragraphs 002-007), hereinafter AAPA, in view of Messerschmidt et al. (US 2005/0213748 A1), hereinafter Messerschmidt, further in view of Dickinson et al. (US 2012/0202484 A1), hereinafter Dickinson. 

a method for receiving audio broadcasts during a digital enhanced cordless telecommunication (DECT) frame (Figure 1 and Paragraphs 003-005; DECT frame for receiving broadcasted audio during DECT frame 10 and DECT frame 11), the method comprises: 
opening, during a DECT frame and by a portable point (PP) that is a potential recipient of the audio broadcasts from a fixed part (FP) (Figure 1 and Paragraphs 005 and 006; the FP transmits a beacon TxBC at the fourth slot of each DECT frame and broadcasts audio at the seventh slot of each DECT frame.  PP expects to receive the broadcasted audio at the seventh slot), reception window that is allocated to receive signal related to audio broadcast (Figure 1 and Paragraphs 005 and 006; the FP transmits a beacon TxBC at the fourth slot of each DECT frame and broadcasts audio at the seventh slot of each DECT frame); wherein the DECT frame consists of a single set of consecutive down slots followed by a single set of consecutive up slots (Figure 1 and Paragraph 002; a DECT frame is ten millisecond long and includes multiple slots –(a) twelve down slots, that are followed by (b) twelve up slots); 
receiving received signal, by the PP (Figure 1 and Paragraphs 005 and 006; PP receives the broadcasted audio at the seventh slot from FP); and 
processing, by the PP, the received signal (Figure 1 and Paragraphs 005 and 006; data embedded in the broadcasted audio is sent to an audio decoder in the PP for decoding in the eight slot of each DECT frame). 
AAPA may not specifically teach open multiple reception windows that are spaced apart from each other and are allocated to receive signals; and receiving received signals during the multiple spaced apart reception windows.  In an analogous open multiple reception windows that are spaced apart from each other and are allocated to receive signals (Paragraphs 0033 and 0039; the DECT data frame structure comprises four double slots. The four double slots may comprise first and second data double slots and first and second double slots being repeated versions of the first and second data double slots.  Thus the first data double slots and the third data double slots are multiple windows that are spaced apart from each other); and receiving received signals during the multiple spaced apart reception windows (Figure 1 and Paragraphs 0033 and 0039; DECT frame is transmitted between FP and PP during corresponding frame structure).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of AAPA and Messerschmidt because there is a need for technical solutions suitable for a Telephone Line Extender (TLE) system providing a wireless connection capable of achieving a reliable connection also at higher data transfer rates (Messerschmidt, Paragraph 0004).
The combination of AAPA and Messerschmidt may not specifically teach wherein the signals related to the audio broadcasts differ from a FP beacon.  In an analogous art, Dickinson teaches wherein the signals related to the audio broadcasts differ from a FP beacon (Figures 1, 3, Paragraphs 0044 and 0063; the DECT air interface is based on TDMA/FDD regime as follows. The basic TDMA frame (10 mS) is split into 24 slots, 12 of which (5 mS) are normally allocated for down link communications ( FP to PP) and 12 slots for uplink communications (PP to FP).  Paragraph 0046; Frame 100 includes 10 of a carrier frequency 110 divided into 12 FP transmit bearers denoted as 104 and 12 PP transmit bearers denoted 106, where a plurality of a bearer denoted as 102 illustrate 

Regarding claim 8, claim 8 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1. 
Further, Messerschmidt teaches a non-transitory computer readable medium that stores instructions (Figures 2, 3 and Paragraphs 0073 and 0075; the portable part (PP) comprises various modules such as echo canceler, codec, MU control etc., that performs certain function.  Thus it would have been obvious to one of ordinary skill in the art that a PP comprises a non-transitory computer readable medium that stores instructions in order for these modules to perform their intended functions).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of AAPA and Messerschmidt because there is a need for technical solutions suitable for a Telephone Line Extender (TLE) system providing a wireless connection capable of achieving a reliable connection also at higher data transfer rates (Messerschmidt, Paragraph 0004).

Regarding claim 9, claim 9 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1. 
a digital enhanced cordless telecommunication (DECT) compliant portable part (PP) (Figure 1 and Paragraph 003; the FP may broadcast audio to the PP [portable part]), the DECT compliant PP comprising: a receiver (Figure 1 and Paragraph 003; the FP may broadcast audio to the PP [portable part].  If the PP is capable of receiving the broadcasted audio from the FP, therefore the PP comprises a receiver).

Regarding claim 10, AAPA teaches a method for broadcasting audio signals during a digital enhanced cordless telecommunication (DECT) frame (Figure 1 and Paragraphs 003 and 004; the FP may broadcast audio to the PP during DECT frame 10 and DECT frame 11), the method comprises: 
broadcasting, within the DECT frame, audio signals during transmission window, to multiple portable points (PP) (Paragraph 002; a fixed part (FP) communicates with plurality of portable parts (PPs)) that are potential recipients of the audio signals (Figure 1 and Paragraphs 0002-004; the FP may broadcast audio to the plurality of PPs during DECT frame 10 and DECT frame 11); wherein the DECT frame consists of a single set of consecutive down slots followed by a single set of consecutive up slots (Figure 1 and Paragraph 002; a DECT frame is ten millisecond long and includes multiple slots –(a) twelve down slots, that are followed by (b) twelve up slots).
AAPA may not specifically teach transmit signals during multiple spaced apart transmission windows.  In an analogous art, Messerschmidt teaches transmit signals during multiple spaced apart transmission windows (Paragraphs 0033 and 0039; the DECT data frame structure comprises four double slots. The four double slots may .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of AAPA and Messerschmidt because there is a need for technical solutions suitable for a Telephone Line Extender (TLE) system providing a wireless connection capable of achieving a reliable connection also at higher data transfer rates (Messerschmidt, Paragraph 0004); wherein the DECT frame consists of a single set of consecutive down slots followed by a single set of consecutive up slots (Figure 1 and Paragraph 002; a DECT frame is ten millisecond long and includes multiple slots –(a) twelve down slots, that are followed by (b) twelve up slots).
The combination of AAPA and Messerschmidt may not specifically teach wherein the signals related to the audio broadcasts differ from a FP beacon.  In an analogous art, Dickinson teaches wherein the signals related to the audio broadcasts differ from a FP beacon (Figures 1, 3, Paragraphs 0044 and 0063; the DECT air interface is based on TDMA/FDD regime as follows. The basic TDMA frame (10 mS) is split into 24 slots, 12 of which (5 mS) are normally allocated for down link communications ( FP to PP) and 12 slots for uplink communications (PP to FP).  Paragraph 0046; Frame 100 includes 10 of a carrier frequency 110 divided into 12 FP transmit bearers denoted as 104 and 12 PP transmit bearers denoted 106, where a plurality of a bearer denoted as 102 illustrate two of a traffic bearer and a bearer denoted as 108 illustrates a dummy bearer, also denoted as a sync bearer).  Therefore, it would have been obvious to one of ordinary 

Regarding claim 15, claim 15 recites similar features as claim 10, therefore is rejected for at least the same reason as discussed above regarding claim 1. 
Further, Messerschmidt teaches a non-transitory computer readable medium that stores instructions (Figures 2, 3 and Paragraphs 0073 and 0075; the portable part (PP) comprises various modules such as echo canceler, codec, MU control etc., that performs certain function.  Thus it would have been obvious to one of ordinary skill in the art that a PP comprises a non-transitory computer readable medium that stores instructions in order for these modules to perform their intended functions).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of AAPA and Messerschmidt because there is a need for technical solutions suitable for a Telephone Line Extender (TLE) system providing a wireless connection capable of achieving a reliable connection also at higher data transfer rates (Messerschmidt, Paragraph 0004).

Regarding claim 16, claim 16 recites similar features as claim 10, therefore is rejected for at least the same reason as discussed above regarding claim 1. 
Further, AAPA teaches a digital enhanced cordless telecommunication (DECT) compliant fixed part (FP) (Figure 1 and Paragraph 003; the FP may broadcast audio to , the DECT compliant FP comprising: a transmitter (Figure 1 and Paragraph 003; the FP may broadcast audio to the PP [portable part], thus the FP comprises a transmitter).

Regarding claims 2, 17 and 19, the combination of AAPA/Messerschmidt/Dickinson teaches all of the limitations of claims 1, 8 and 9, as described above.  Further, AAPA teaches wherein the reception window is allocated for receiving audio broadcast signals (Figure 1 and Paragraphs 005 and 006; Figure 1 and Paragraphs 005 and 006; PP receives the broadcasted audio at the seventh slot from FP) transmitted during different audio broadcast events (Figure 1 and Paragraphs 003-005; DECT frame for receiving broadcasted audio during DECT frame 10 and DECT frame 11).
In addition, Messerschmidt teaches at least two reception windows of the multiple receptions windows (Figure 3 and Paragraphs 0033 and 0039; Paragraphs 0033 and 0039; the DECT data frame structure comprises four double slots. The four double slots may comprise first and second data double slots and first and second double slots being repeated versions of the first and second data double slots.  Thus the first data double slots and the third data double slots are multiple windows that are spaced apart from each other); and receiving received signals during the multiple spaced apart reception windows (Figure 1 and Paragraphs 0033 and 0039; DECT frame is transmitted between FP and PP during corresponding frame structure).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of AAPA and 

Regarding claims 3 and 11, the combination of AAPA/Messerschmidt/Dickinson teaches all of the limitations of claims 1 and 10, as described above.  In addition, Messerschmidt teaches wherein at least two reception windows of the of the multiple reception windows are allocated for receiving same audio broadcast signals (Paragraphs 0033 and 0039; the DECT data frame structure comprises four double slots. The four double slots may comprise first and second data double slots and first and second double slots being repeated versions of the first and second data double slots).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of AAPA and Messerschmidt because there is a need for technical solutions suitable for a Telephone Line Extender (TLE) system providing a wireless connection capable of achieving a reliable connection also at higher data transfer rates (Messerschmidt, Paragraph 0004).

 Regarding claim 4, the combination of AAPA/Messerschmidt/Dickinson teaches all of the limitations of claim 3, as described above.  Further, Messerschmidt teaches selecting, by the PP, a reception window out of the at least two reception windows, decoding audio broadcast signals of the selected reception window, and preventing from decoding audio broadcast signals of a non-selected reception window (Figure 5 and Paragraph 0090; when a packet is received the FEC decoding is applied, and 

Regarding claims 5 and 12, the combination of AAPA/Messerschmidt/Dickinson teaches all of the limitations of claims 1 and 10, as described above.  Further, AAPA teaches wherein the multiple reception windows comprises (a) a first group of reception windows that comprises first reception windows (Figure 1 and Paragraphs 003-005; plurality of slots in the first DECT frame 10), and (b) a second group of reception windows that comprises second reception windows (Figure 1 and Paragraphs 003-005; plurality of slots in the second DECT frame 11). 

Regarding claims 6 and 13, the combination of AAPA/Messerschmidt/Dickinson teaches all of the limitations of claims 1 and 10, as described above.  Further, AAPA teaches wherein each one of the first reception windows is allocated for receiving a first audio content (Figure 1 and Paragraphs 005 and 006; PP is receiving TxBC and broadcast audio TxA1 in the first DECT frame 103 and 106); wherein each one of the second reception windows is allocated for receiving a second audio content that differs from the first audio content (Figure 1 and Paragraphs 005 and 006; PP is receiving . 

Regarding claim 7, the combination of AAPA/Messerschmidt/Dickinson teaches all of the limitations of claim 6, as described above.  Further, Messerschmidt teaches (a) selecting, by the PP, a first reception window of the first reception windows (Paragraphs 0033 and 0039; the DECT data frame structure comprises four double slots. The four double slots may comprise first and second data double slots and first and second double slots being repeated versions of the first and second data double slots.  Thus the first data double slots and the third data double slots are multiple windows that are spaced apart from each other), (b) selecting, by the PP, a second reception window of the second reception windows (Paragraphs 0033 and 0039; the DECT data frame structure comprises four double slots. The four double slots may comprise first and second data double slots and first and second double slots being repeated versions of the first and second data double slots.  Thus the first data double slots and the third data double slots are multiple windows that are spaced apart from each other), (c) decoding the broadcast audio signals of the selected first reception window, (d) decoding the broadcast audio signals of the selected second reception window, and (e) preventing from decoding a broadcast audio signals of a non-selected first reception window and of a non-selected second reception window (Figure 5 and Paragraph 0090; when a packet is received the FEC decoding is applied, and afterwards the header and data CRC fields are evaluated; if the header CRC is correct the data is stored in the RX buffer with the position determined by the N(S) value).  Therefore, it would have been 

Regarding claim 14, the combination of AAPA/Messerschmidt/Dickinson teaches all of the limitations of claim 10, as described above.  Further, Dickinson teaches wherein at least one transmission window is allocated for interference testing (Paragraphs 0044, 0071 and 0072; the FP performs RSSI scanning on the dummy bearer of the LDC network in order to detect interference. If the FP detects interference then, in order to avoid the interference the FP can switch to another carrier).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of AAPA and Messerschmidt, and Dickinson because there is it would help avoid unnecessary interference (Dickinson, Paragraph 0071).

Regarding claims 18 and 20, the combination of AAPA/Messerschmidt/Dickinson teaches all of the limitations of claims 8 and 19, as described above.  Further, Messerschmidt teaches wherein at least two reception windows of the of the multiple reception windows are allocated for receiving same audio broadcast signals (Paragraphs 0033 and 0039; the DECT data frame structure comprises four double slots. The four double slots may comprise first and second data double slots and first ; and wherein the non-transitory computer readable medium stores instructions for selecting, by the PP, a reception window out of the at least two reception windows, decoding audio broadcast signals of the selected reception window, and preventing from decoding audio broadcast signals of a non-selected reception window (Figure 5 and Paragraph 0090; when a packet is received the FEC decoding is applied, and afterwards the header and data CRC fields are evaluated; if the header CRC is correct the data is stored in the RX buffer with the position determined by the N(S) value).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of AAPA and Messerschmidt because there is a need for technical solutions suitable for a Telephone Line Extender (TLE) system providing a wireless connection capable of achieving a reliable connection also at higher data transfer rates (Messerschmidt, Paragraph 0004).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/J.G./Examiner, Art Unit 2647                                                                                                                                                                                                        


/Srilakshmi K Kumar/SPE, Art Unit 2647